NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                          MAR 24 2015

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

JOSE DOMINGO HERNANDEZ, AKA                      No. 12-72134
Jesus Alonso Davila,
                                                 Agency No. A094-318-693
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 10, 2015**

Before:        FARRIS, WARDLAW, and PAEZ, Circuit Judges.

       Jose Domingo Hernandez, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. See Arteaga v. Mukasey, 511 F.3d 940, 942

n.1 (9th Cir. 2007). We review for substantial evidence the agency’s factual

findings. Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008). We deny the

petition for review.

      Hernandez does not challenge the agency’s dispositive finding that his

asylum application was time-barred. See Martinez-Serrano v. INS, 94 F.3d 1256,

1259-60 (9th Cir. 1996) (issues not specifically raised and argued in a party’s

opening brief are waived). Thus, we deny the petition as to his asylum claim.

      Substantial evidence supports the agency’s finding that Hernandez did not

establish a nexus for the incidents he recounted, because he did not establish a link

between his uncles’ political activities and himself, and did not establish that any

harm he experienced while he was in the military was on account of a protected

ground. See Parussimova v. Mukasey, 555 F.3d 734, 740 (9th Cir. 2009) (the

REAL ID Act “requires that a protected ground represent ‘one central reason’ for

an asylum applicant’s persecution”); see also Cruz-Navarro v. INS, 232 F.3d 1024,

1029 (9th Cir. 2000) (persecution because of current membership in military is not

on account of a protected ground). In light of our conclusions, we need not reach

Hernandez’s contentions regarding speculation and corroboration. Substantial

evidence also supports the agency’s finding that Hernandez did not establish he


                                           2                                    12-72134
would more likely than not be harmed by anyone upon return to El Salvador. See

Molina-Estrada v. INS, 293 F.3d 1089, 1095-96 (insufficient evidence to show

reasonable fear of persecution). Thus, his withholding of removal claim fails.

      In addition, substantial evidence supports the agency’s denial of CAT relief

because Hernandez failed to establish it is more likely than not he would be

tortured at the instigation of or with the acquiescence of the government if returned

to El Salvador. See Silaya, 524 F.3d at 1073.

      Finally, we deny Hernandez’s request for judicial notice as unnecessary.

      PETITION FOR REVIEW DENIED.




                                          3                                    12-72134